In an action to recover damages for personal injuries and for medical expenses and loss of services, the appeals are from an order dated April 14, 1955, which denied appellant’s motion for a second physical examination of respondent Natalie Schnee, and from an order dated June 27, 1955, which on reargument adhered to the original decision. Order dated June 27, 1955, affirmed, with $10 costs and disbursements. Appeal from order dated April 14, 1955, dismissed, without costs. Appellant was fully informed of the *781nature and extent of the injuries claimed by respondent Natalie Schnee through her bill of particulars before the first examination took place. The supporting affidavits on the motions are palpably insufficient. Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.